Ector, P. J.
The motion of the State, by her attorney-general, to dismiss the appeal herein must be granted. This cause originated in the court of a justice of the peace of Lamar County, and an appeal was taken to the County Court, and judgment was rendered in the County Court for a fine of less than $100.
The judgment of the County Court is final. This court has no jurisdiction to hear and determine the appeal herein. Const. 1876, art. 5, sec. 16 (Acts Fifteenth Legislature, 18, sec. 3).
The appeal is dismissed.

Dismissed.